DETAILED ACTION
1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a filter unit structured as a helical coil” in line 20.  This limitation is confusing because there is no filter structure in the claim of any structure performing the function of a filter in the claim.  Applicant’s specification states that a filter paper is placed within the cone-shape space of the filter unit 14 (see page 7, lines 10-11 of applicant’s specification).  Therefore, the coil of the filter unit 14 is supporting a filter.  The Examiner suggest that the function of the filter unit, i.e., supporting a filter, should be included in the claim in order to clarify the limitation “the filter unit”.
	Claims 2-12 are rejected due to their dependency on claim 1.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 1 would be allowed because the prior art of record does not show or suggest a foldable pour over coffee dripper, comprising: a standing wall having a first concave groove disposed at a first end thereof, two first ear portions respectively formed at two sides of the first concave groove, a second concave groove disposed at a second end thereof, and two second ear portions respectively formed at two sides of the second concave groove; a supporting frame pivotally connected to the first end of the standing wall and having a first annular frame, a first through hole at a center of the first annular frame, and a first base portion extended from one end of the first annular frame for pivotally connecting to the two first ear portions and to be correspondingly accommodated in the first concave groove; a basal plate pivotally connected to the second end of the standing wall and having a second annular frame, a second through hole at a center of the second annular frame, a second base portion extended from one end of the second annular frame for pivotally connecting to the two second ear portions and to be correspondingly accommodated in the second concave groove; and a filter unit structured as a helical coil having a first end connected to a bottom of the supporting frame, plural turns and a second end connected to the first end by continuous connection of the plural turns, wherein the filter unit is gradually tapered from the first end to the second end thereof in an axial direction and a pitch is formed between every two of the adjacent turns, in combination with any remaining limitations in the claim.  Grose (US 2,863,376), Franke et al. (US 4,885,987), Do (US 2015/0366395) and Rivera (US 7,685,931) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the devices would not operate as intended.
	Claims 2-12 would be allowed due to their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778